PRESS RELEASE FOR IMMEDIATE RELEASE: CONTACT: CompX International Inc. David A. Bowers 5reeway, Suite 1700 President & CEO Dallas, Texas 75240 Tel. 864-286-1122 COMPX REPORTS THIRD QUARTER 2013 RESULTS DALLAS, TEXAS …November 5, 2013 … CompX International Inc. (NYSE MKT: CIX) announced today sales of $24.2 million for the third quarter of 2013 compared to $21.3 million in the same period of 2012.Operating income was $3.0 million in the third quarter of 2013 compared to $1.6 million in the same period in 2012.Income from continuing operations after taxes for the third quarter of 2013 was $2.0 million, or $0.16 per diluted share, compared to $900,000, or $0.07 per diluted share, in the third quarter of 2012. For the nine months ended September 30, 2013, sales were $69.7 million compared to $63.8 million in the previous year.Operating income was $7.4 million for the first nine months of 2013 compared to $5.4 million for 2012.Income from continuing operations after taxes for the nine months ended September 30, 2013 was $4.7 million or $0.38 per diluted share, compared to $2.9 million, or $0.24 per diluted share, in 2012. Net sales increased in 2013 principally due to higher demand for high security pin tumbler locks within our Security Products segment, and to a lesser extent from an increase in Marine Components sales beyond the high performance boat market.Operating income for the third quarter and for the nine months ended September 30, 2013 increased as a result of the combination of higher sales in 2013 and an asset held for sale write-down in the third quarter of 2012, partially offset by higher self-insured medical expenses in 2013. “We are very pleased that our third quarter results continued the year-over-year sales growth in both of our segments that we achieved in the first half of this year,” commented David A. Bowers, President & CEO.“Gross profit margin improved as well over the prior year as the higher sales leveraged our efficient cost structure across the company.The progress in our Marine Components segment, where we are gaining market share with new products, continues our strategic shift in this business. Despite the challenges of the current economic environment, growth of our Security Products segment was aided by our ongoing efforts to diversify our products and customers, which we anticipate will continue to benefit this segment for the remainder of the year and into the future.” - 1 - CompX is a leading manufacturer of security products and recreational marine components.It operates from four locations in the U.S. and employs approximately 500 people. Forward-Looking Statements Statements in this release relating to matters that are not historical facts are forward-looking statements based upon management’s belief and assumptions using currently available information.Although CompX believes the expectations reflected in such forward-looking statements are reasonable, it cannot give any assurances that these expectations will prove to be correct.Such statements, by their nature, involve substantial risks and uncertainties that could significantly impact expected results, and actual future results could differ materially from those described in such forward-looking statements.While it is not possible to identify all factors, CompX continues to face many risks and uncertainties.Among the factors that could cause actual future results to differ materially include, but are not limited to, general economic and political conditions, changes in raw material and other operating costs, demand for office furniture, service industry employment levels, competitive products and prices, fluctuations in currency exchange rates, the introduction of trade barriers, potential difficulties in integrating completed acquisitions, the ability to sustain or increase operating income improvement resulting from cost control initiatives, uncertainties associated with the development of new product features and other risks and uncertainties detailed in CompX’s Securities and Exchange Commission filings.Should one or more of these risks materialize or if the consequences worsen, or if the underlying assumptions prove incorrect, actual results could differ materially from those currently forecasted or expected.CompX disclaims any intention or obligation to publicly update or revise such statements whether as a result of new information, future events or otherwise. - 2 - COMPX INTERNATIONAL INC. SUMMARY OF CONSOLIDATED OPERATIONS (In millions, except per share amounts) (Unaudited) Three months ended Nine months ended September 30, September 30, Net sales $ Cost of goods sold Gross profit Selling, general and administrative expense Assets held for sale write-down - - Operating income Other non-operating expenses, net ) - ) ) Income from continuing operations before taxes Provision for income taxes Income from continuing operations after taxes Discontiued operations, net of tax - - Net income $ Net income per diluted common share: Conitnuing operations $ Discontinued operations - - Net income $ Weighted average diluted common shares outstanding - 3 - COMPX INTERNATIONAL INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) December 31, September 30, Assets (Unaudited) Current assets: Cash and equivalents $ $ Accounts receivable, net Inventories, net Deferred income taxes and other Total current assets Goodwill Net property and equipment Other noncurrent Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Current maturities of long-term debt $ $ - Accounts payable and accrued liabilities Income taxes Other - Total current liabilities Long-term debt - Deferred income taxes Stockholders’ equity Total liabilities and stockholders’ equity $ $ - 4 -
